DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered. 

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18 at lines 10-11, it is suggested to change “one the electrode materials” to --one of the electrode materials--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “dense” in claims 18, 28, and 34 is a relative term which renders the claim indefinite. The term “dense” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As best understood by the examiner, the term dense is related to its porosity. (Fig. 12D, spec. at [0100], [0221])
Claims 19-27, 29-33, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 
Claims 18-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhamu et al. (US 2011/0104571) in view of Shimizu et al. (US 2006/0175704).
For claims 18, 28, and 34:  Zhamu teaches an electrode film on a substrate 46 comprising nanoparticles of an anode active material or a cathode active material and having a particle size of less than 100 nm or less than 30 nm.  (Zhamu in [0060], [0070], [0129-0134])  Zhamu teaches its electrode for solid state cells, thus, the electrode film is for an all-solid-state battery. (Example 6, [0165])   
Zhamu does not explicitly teach electrode materials without any binders.  However, Shimizu in the same field of endeavor teaches nanoparticle electrode materials without the use of binders. (Shimizu in [0028])  The skilled artisan would find obvious to modify Zhamu so that its nanoparticle electrode materials are without binders.  The motivation for such a modification is in view use of no binders allowing for an increase in the void percentage, low electrical resistance electrode structures and high-rate batteries. ([0031])  
For claims 26 and 34:  The thickness of the electrode film is less than 5 µm, which also includes less than 20um and 10um. (Zhamu in [0114])   
For claims 18-25, 27-31, and 33-35:  As to the process steps to electrophoretic deposition, drying, and thermally consolidating, these process limitations are not given patentable weight as the limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as being an all-solid state battery comprising an electrode film on a substrate and nanoparticles of an anode active material or a cathode active material of the claimed particle size and electrode film thickness and without any binders.  In the event that any differences can be shown by the product of the product-by-process claim, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  Notwithstanding this, as presently amended for claims 18, 28 and 34, it is noted that Zhamu discloses obtaining a continuous electrode film such as one which is wrapped around a roller 93 and held in storage (Zhamu in [0137], Fig. 6) and which can be made to a porosity of as low as 5%. (Zhamu in [0111], [0060])  This low level porosity is considered to teach or at least suggest a dense electrode film.  In addition, and to the extent that a dense film may be related to its compactness, Zhamu also teaches or at least suggests a compaction stage by a pair of compaction rollers in its manufacturing process (Zhamu in [0137]) which teaches or at least suggests a formed compact and dense electrode film. 
 	For claims 32 and 36:  The porosity of the electrode film is as low as 5%. (Zhamu in [0111]) 
For claim 37:  The substrate is conductive. (Zhamu in [0129]) 

Response to Arguments
Applicant's arguments filed 10/25/22 with the present amendment have been fully considered but they are not persuasive.
Applicant submits that the technical feature of providing a continuous, dense electrode film with a porosity of less than 10% is non-obviously advantageous for yielding enhanced performance of the all-solid-state battery and that the asserted combination of Zhamu and Shimizu are silent and lack any technical appreciation for an electrode film that is continuous, dense and with a porosity of less than 10%.  This argument has been considered but is not persuasive.  As maintained in the present Office action, Zhamu is asserted to disclose a continuous electrode film with a porosity of less than 10%, and insofar as low porosity film is a dense electrode film, teaches or at least suggests a dense electrode film.  This interpretation is consistent with applicant’s specification in par. [0076] and as shown in Fig. 1(e), where close to 0% porosity is disclosed as dense.  In this regard, the argument that the electrode films of Zhamu and Shimizu are entirely different in terms of compactness (density) and porosity than in the claimed invention is not found persuasive, as the claims recite “dense” and not density per se, much less the degree of density, and at best merely recite a level of porosity, which Zhamu teaches.  
For at least these reasons, the ground of rejection based on Zhamu and Shimizu under 
§103 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722